Kahn v Leo Schachter Diamonds, LLC (2016 NY Slip Op 04143)





Kahn v Leo Schachter Diamonds, LLC


2016 NY Slip Op 04143


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


1324N 654542/12

[*1] Richard Kahn, Plaintiff-Appellant,
vLeo Schachter Diamonds, LLC, et al., Defendants-Respondents.


Goldberg & Rimberg PLLC, New York (Brad Coven and Zachary Rockoff of counsel), for appellant.
Cohen Tauber Spievack & Wagner P.C., New York (Stephen Wagner of counsel), for respondents.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered January 16, 2015, which, inter alia, denied plaintiff's application for the issuance of letters rogatory, unanimously affirmed, with costs.
Plaintiff failed to establish that the discovery he seeks from nonparty entities in Brazil is "crucial" to the resolution of a key issue in this case (see Richbell Info. Servs., Inc. v Jupiter Partners L.P., 32 AD3d 150, 156-157 [1st Dept 2006]). He contends that the discovery will show that he was responsible for introducing the Brazilian entities to defendants, and will establish the amount of commissions owed to him. However, he does not seek to request anything from the Brazilian entities that he could not obtain (or has not already obtained) from defendants (see id. at 155). Defendants have produced more than 8,000 pages of documents, including sales information from before and after the termination of their relationship with plaintiff and communications to third parties concerning their business in Brazil and Argentina and their agreement with plaintiff. Plaintiff has not identified any deficiencies in that production or any reasons to doubt the completeness of defendants' compliance with discovery.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK